Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendments and Remarks filed in the U.S. on 4/25/2022. Claims 1-20 are pending in the case. Claims 1, 10, and 18 are written in independent form.
Applicant’s amendments and remarks filed on 4/25/2022 have been fully considered and were found to overcome the previously cited prior art, thereby necessitating the new grounds of rejection presented herein. Accordingly, THIS ACTION IS MADE FINAL


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 18, the phrase "natural language processing of the query request in SQL" renders the claim indefinite because it is unclear how natural language processing can be performed on a query request that is in SQL, a structured (not natural) query language. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 10, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
At least Claims 1, 10, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a combination of abstract ideas without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below.

STEP 1 (Yes):In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is fist noted in the claim method (claims 1-9),  system (claims 10-17), and computing platform (claims 18-20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
STEP 2A Prong One (Yes):In accordance with Step 2A Prong one, it is noted that the claims recite an abstract idea by reciting a combination of abstract ideas including concepts capable of being performed in the human mind (including an observation, evaluation, judgment, and opinion), which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas, and concepts including mathematical relationships, mathematical formulas or equations, and mathematical calculations, which falls into the “Mathematical Concepts” group within the enumerated groupings of abstract ideas. The claims recites the abstract idea of receiving a query request, natural language processing and parsing the query request, processing the parsed query request to output an execution plan, and outputting the execution plan, which falls within the abstract ideas of performing mental processes of observation, evaluation, judgement, and opinion as well as performing mathematical concepts. The recitation of generic computer components does not negate the abstractness of the given limitations. 

The limitations include:
electronically receiving a query request for a relational computer readable database having a plurality of computer readable records; and (data gathering step capable of being performed mentally with the assistance of a generic computer).
natural language processing of the query request in SQL and parsing the query request to generate a parameterized syntree; (mental process of observing and evaluating different pieces of a query request so as to separate the difference pieces.
electronically processing the parameterized syntree with a deep machine learning convolutional neural network controller based on a set of machine learning training data so as to output at least one smart execution plan using cosine similarity processing for executing the query request; (using a machine learning convolutional neural network controller and cosine similarity processing, which are mathematical concepts, to process a parameterized syntree and output an execution plan.
electronically outputting the at least one smart execution plan for executing the query request to a relational database management processing module (performing the mental process of outputting, such as by writing down or noting, the determined execution plan)

Step 2A Prong Two (No)
The additional elements are directed to the use of one or more hardware processors configured by machine-readable instructions and a computer-readable storage medium having executable instructions to be executed by the one or more hardware processors to perform the steps “electronically” (Claims 1, 10, and 18). However,  these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to practical application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B (No):
It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to at least one hardware processor used for executing instructions stored on a computer-readable storage medium, though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention “electronically” merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 10-15 and 18 are rejected under 35 U.S.C. 103  as being unpatentable over Brown et al. (U.S. Pre-Grant Publication No. 2020/0210387, hereinafter referred to as Brown) and further in view of Boguraev et al. (U.S. Pre-Grant Publication No. 2017/0083569, hereinafter referred to as Boguraev) and Lee et al. (U.S. Pre-Grant Publication No. 2020/0334233, hereinafter referred to as Lee).

Regarding Claim 1:
Brown teaches an electronic computer implemented method of data communication, comprising:
electronically processing the parameterized syntree with a machine learning controller based on a set of machine learning training data so as to output at least one smart execution plan for executing the query request; and
Brown teaches electronically processing an SQL query where “predictors provided by the MLA 102 may also be used in determinations made by the optimizer 140 when producing execution plans to improve both the processing time and resources needed by the optimizer 140 in producing plans and selection a least cost plan for a given query 101” (Para. [0016]). Brown further teaches using the “predicted values…contrasted with the execution plan and consumed by the workload schedule manager 107 for a variety of purposes, such as…changing the execution plan to a different execution plan produced by the optimizer 104 for the query 101 but not selected because it was not the least cost plan” because “the predictors provided by the MLA 102  (Para. [0016]
electronically outputting the at least one smart execution plan for executing the query request to a relational database management processing module.
Brown teaches outputting the execution plan to a workload scheduler/manager 107 which is part of the machine-learning driven database management system (Paras. [0012] & [0016] and Fig. 1).

Brown teaches all of the elements of the claimed invention as stated above except:
electronically receiving a query request for a relational computer readable database having a plurality of computer readable records;
natural language processing of the query request in SQL and parsing the request to generate a parameterized syntree; and
a machine learning controller as a machine learning convolutional neural network controller using cosine similarity processing;

However, in the related field of endeavor of query processing, Boguraev teaches:
electronically receiving a query request for a relational computer readable database having a plurality of computer readable records; and
Boguraev teaches receiving natural language input text from a user for a relational computer readable database having a plurality of computer readable records (Paras. [0039]-[0040] & Fig. 1 Element 120).
natural language processing of the query request in SQL and parsing the request to generate a parameterized syntree;
Boguraev teaches natural language processing of the received input text and parsing the text to detect entities and relations for use in creation of SQL queries (Para. [0039] & Fig. 1 Element 140).

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Boguraev and Brown at the time that the claimed invention was effectively filed, to have combined the conversion of natural language queries to structured language queries, as taught by Boguraev, with the system and method for a machine-learning driven database management, as taught by Brown.
One would have been motivated to make such combination because it would have been obvious to a person having ordinary skill in the art that accepting natural language queries that can be converted to structured query language, as taught by Boguraev, would improve the range of query types that can be accepted by the system and method taught by Brown, thereby making the system and method more dynamic and flexible.

Brown and Boguraev teach all of the elements of the claimed invention as stated above except:
a machine learning controller as a machine learning convolutional neural network controller using cosine similarity processing;

However, in the related field of endeavor of query processing, Lee teaches:
a machine learning controller as a machine learning convolutional neural network controller using cosine similarity processing;
Lee teaches building a machine learning model as a convolutional neural network (CNN) that uses cosine similarity processing (Para. [0044]).

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Lee, Boguraev and Brown at the time that the claimed invention was effectively filed, to have combined the leveraging of deep learning using a convolution neural network with training data to process input queries, as taught by Lee, with the conversion of natural language queries to structured language queries, as taught by Boguraev, and the system and method for a machine-learning driven database management, as taught by Brown.
One would have been motivated to make such combination because Lee teaches using deep learning neural networks to “operate on a larger set of SQL templates and reduce the set into a smaller subset” (Para. [0015]) and it would be obvious to a person having ordinary skill in the art that using a machine learning system that can handle larger sets of data would improve the scalability of the system.

Regarding Claim 2:
Lee, Boguraev, and Brown further teach:
dynamic numeric and text clustering of the query request;
Boguraev teaches detecting “entities and relations from the NLP pipeline 120” (Para. [0039]) based at least in part on database schema 130 and rules (Para. [0040]). Boguraev further teaches “template rules and schema annotation file can be used to automatically generate rules for the detection of entities and relations in a natural language query” where “one example is an owner construct: department has a manager, employee has a salary, customer has an address” and “such construct can be represented as a verb ‘to have’ with a subject and an object” (Para. [0049]). Therefore, Boguraeve teaches dynamic numeric (salary and address) and text (department, manager, and address) clustering (relations) of the query request.

Regarding Claim 3:
Lee, Boguraev, and Brown further teach:
wherein the machine learning controller further comprises deep machine learning machine readable instructions.
Lee teaches a convolutional neural network as a deep learning neural network (Para. [0046]).

Regarding Claim 4:
Lee, Boguraev, and Brown further teach:
wherein the set of machine learning training data includes at least one cost profile attribute data element.
Brown teaches the machine learning algorithm “trained on a plurality of queries 101 utilizing known results for those queries 101 (such as actual query execution times, actual I/O usage, actual parsing time, actual optimize time, etc.) (Para. [0018]) where the machine learning algorithm includes predictors for queries including plan costs (Para. [0020]). Therefore Brown teaches training data including cost profile attribute data elements for the machine learning algorithm to learn how to produce plan cost predictors.

Regarding Claim 5:
Lee, Boguraev, and Brown further teach:
wherein the set of machine learning training data includes at least one optimizer rules attribute data element.
Brown teaches “training the MLA 102 on the database constructs, the rewritten query, and execution plans (including the least-cost execution plan) produced by the parser 103 and the optimizer 104” (Para. [0019]).

Regarding Claim 6:
Lee, Boguraev, and Brown further teach:
wherein the set of machine learning training data includes at least one resolved object attribute data element.
Brown teaches “training the MLA 102 on the database constructs, the rewritten query, and execution plans (including the least-cost execution plan) produced by the parser 103 and the optimizer 104” (Para. [0019]) thereby teaching resolved object attribute data elements for training the machine learning algorithm.

Regarding Claim 10:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Lee, Boguraev, and Brown further teach a system configured for data communication, the system comprising:
one or more hardware processors configured by machine-readable instructions to perform steps (Brown – Para. [0014]).

Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 13:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 18:
Some of the limitations herein are similar to some or all of the limitations of Claims 1 and 3.

Lee, Boguraev, and Brown further teach a computing platform configured for data communication, the computing platform comprising:
a non-transitory computer-readable storage medium having executable instructions embodied thereon; (Brown – Para. [0014]) and
one or more processors configured to execute the instructions (Brown – Para. [0014]).


Claims 7-9, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Boguraev, and Brown, and further in view of Arnold et al. (U.S. Pre-Grant Publication No. 2018/0349364, hereinafter referred to as Arnold).

Regarding Claim 7:
Lee, Boguraev, and Brown teach all of the elements of the claimed invention as stated above except:
electronically processing a baseline execution plan for the query request.

However, in the related field of endeavor of query processing and generating optimized execution plans, Arnold teaches:
electronically processing a baseline execution plan for the query request.
Arnold teaches processing a baseline execution plan for a query request (Para. [0088] & Fig. 16 Element 1604).

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Arnold, Lee, Boguraev and Brown at the time that the claimed invention was effectively filed, to have combined the comparison of an initial execution plan to candidate execution plans generated by optimizers, as taught by Arnold, with the leveraging of deep learning using a convolution neural network with training data to process input queries, as taught by Lee, the conversion of natural language queries to structured language queries, as taught by Boguraev, and the system and method for a machine-learning driven database management, as taught by Brown.
One would have been motivated to make such combination because Arnold teaches using multiple query optimizers in parallel to determine satisfactory execution plan of a query (Para. [0019]) and it would have been obvious to a person having ordinary skill in the art that using multiple optimizers in parallel would produce a satisfactory execution plan faster for each query.

Regarding Claim 8:
Arnold, Lee, Boguraev, and Brown further teach:
electronically comparing the baseline execution plan to the at least one smart execution plan.
Arnold teaches comparing the initial execution plan to an alternative query execution plan produced by a first query optimizer (Para. [0088]).

Regarding Claim 9:
Arnold, Lee, Boguraev, and Brown further teach:
responsive to the comparing of the baseline execution plan to the at least one smart execution plan, if an estimated cost of the at least one smart execution plan is less than an estimated cost of the baseline execution plan, electronically re-writing the query request.
Arnold teaches comparing the initial execution plan to the alternative query execution plans and “determines the execution plan with the lowest cast as the first satisfactory execution plan” (Para. [0088]) thereby rewriting the query request using the determined satisfactory execution plan with the lowest cost.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claims 8 and 9.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claims 8 and 9.




Response to Amendment
Applicant’s Amendments, filed on 4/25/2022, are acknowledged and accepted.
In light of the Amendments filed on 4/25/2022, the 101 rejection of claims 18-20 for being directed to non-statutory subject matter has been withdrawn.
In light of the Amendments filed on 4/25/2022, the 112(b) rejection of claims 1, 8-10, 17, 18, and 20 for being indefinite for failing to particularly point out and distinctly claim the subject matter has been withdrawn.
As stated above and restated here for convenience, Applicant’s amendments and remarks filed on 4/25/2022 have been fully considered and were found to overcome the previously cited prior art, thereby necessitating the new grounds of rejection presented herein. Accordingly, THIS ACTION IS MADE FINAL.


Response to Arguments
On pages 6-8 of the remarks filed on 4/25/2022, Applicant argue in relation to the 101 rejection that “the editorially amended claims recite features, as a whole, that do not fall into any abstract idea or performed in the mind as alleged in the Office Action” and that “claims that cannot practically be performed in the human mind does not recite a mental process”.  Applicant’s argument is convincing that the amended claims do not wholly fall into the abstract idea that can be performed in the human mind.  However, upon further analysis, it is found that the amended claims recite a combination of abstract ideas, some of which can be performed in the human mind and some of which are mathematical concepts without significantly more, as is further detailed in the rejection above.
On pages 8-11 of the remarks filed on 4/25/2022, Applicant argues that “the claims are not ‘directed to’ an abstract idea because the claims integrate any alleged abstract idea into a ‘practical application’” because “the present claims relate to a new system that enables a computing system ‘to do things it could not do before,’ and therefore, the present claims are ‘directed to a non-abstract improvement in computer functionality”.Applicant’s argument is not convincing because under Step 2B analysis, reciting an abstract idea performed by a computing system described at a very high level of generality and without imposing meaningful limitation on the scope of the claims merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible.
On page 12 of the remarks filed on 4/25/2022, Applicant argues in relation to the 102 rejection of claims 1 and 10 that “Brown clearly fails to teach or suggest – natural language processing of the query request in SQL and parsing the query request to generate a parameterized syntree; electronically processing the parameterized syntree with a machine learning convolutional neural network controller based on a set of machine learning training data so as to output at least one smart execution plan using cosine similarity processing for executing the query request.”  and that “Brown clearly fails to teach or suggest claim 18 – natural language processing of the query request in SQL and parsing the query request to generate a parameterized syntree; electronically processing the query request with a machine deep learning convolutional neural network controller based on a set of machine learning training data so as to output at least one smart execution plan using cosine similarity processing for executing the query request.”Applicant’s argument is convincing with reference to Brown not teaching natural language processing of a query request, thereby necessitating the new grounds of rejection presented here.
On page 13 of the remarks filed on 4/25/2022, Applicant argues that Feamster and Arnold do not make up for all of the argued deficiencies of Brown in relation to the amended independent claims 1, 10, and 18.Applicant’s argument is convincing that Feamster and Arnold do not make up for the deficiency of Brown not teaching natural language processing of a query request.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Corvinelli teaches adaptive query optimization using machine learning to achieve faster query execution speeds than current cost-based query optimizers using models that can enhance current cost-based optimizers or even fully replace cost-based optimizers (Para. [0011]).
Fan et al. (U.S. Pre-Grant Publication No. 2008/019557) teaches a method for automatically and adaptively determining query execution plans for parametric queries using a classifier trained by an initial set of training points using a set of random decision trees and dynamically updating a query workload and/or database statistics.
Andrei et al. (U.S. Pre-Grant Publication No. 2009/0100004) teaches automatic tuning of a database optimizer for selecting a query plan for executing a database by learning performance for each new query plan generated by recording corresponding query execution metrics and if a given new query plan is observed to have better performance than the best plan previously specified, specifying that given new query plan to be the best plan for executing the given database query.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        5/5/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154